Citation Nr: 1416059	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-27 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 25, 2013, and in excess of 20 percent beginning March 25, 2013, for left lower extremity peripheral neuropathy.  

2.  Entitlement to a separate compensable disability rating for right lower extremity peripheral neuropathy.

3.  Entitlement to a separate compensable disability rating for diabetic nephropathy with microalbuminuria.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from August 2001 to April 2002.  The Veteran also had additional service in the U.S. Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

This case was previously before the Board in February 2013, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in an April 2013 rating decision, the Veteran was granted entitlement to a disability rating of 20 percent for his left lower extremity peripheral neuropathy, effective March 25, 2013.  This does not constitute a complete grant of the benefit sought on appeal.  


FINDINGS OF FACT

1.  For the period prior to March 25, 2013, the Veteran's left lower extremity peripheral neuropathy was been manifested by symptoms that were mild in nature.  

2.  For the period from March 25, 2013, the Veteran's left lower extremity peripheral neuropathy has been manifested by symptoms moderate in nature.

3.  For the period beginning March 25, 2013, the Veteran's right lower extremity peripheral neuropathy has been manifested by symptoms that are moderate in nature.  
4.  Nephropathy with microalbuminuria has not been manifested by renal dysfunction productive of constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to March 25, 2013, and in excess of 20 percent beginning March 25, 2013, for left lower extremity peripheral neuropathy have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).

2.  The criteria for a disability rating of 20 percent, but not higher, for right lower extremity peripheral neuropathy have been met for the period beginning March 25, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a separate compensable disability rating for nephropathy with microalbuminuria have not been met or approximated.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115, Diagnostic Code 7502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In particular, VA must inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to his claims.  The record shows that the Veteran was mailed letters in May 2008, December 2009, and March 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  All three letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  Any timing defect of these letters was cured by the agency of original jurisdiction's (AOJ's) readjudication of the Veteran's appeal, most recently in April 2013.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  The Board notes that in the February 2013 remand, the Board directed that private treatment notes be identified and obtained prior to a decision being made with regard to the issues on appeal.  In that regard, a letter was sent a letter in March 2013 asking him to identify outstanding private treatment records and to complete an authorization for release of medical records (VA Form 21-4142).  To this date, the Veteran has not submitted the VA Form 21-4142 as requested.  Without this release, VA cannot obtain private records on his behalf.  As the Veteran was sent a letter asking him to identify outstanding private treatment records and provide consent for VA to obtain identified records, the board finds that the development conducted adequately complies with the directives of the February 2013 remand and there is no bar to proceeding with a final decision at this time.  Neither the Veteran nor his representative has identified any outstanding evidence which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  Accordingly, the Board will address the merits of the claims.  

Legal Criteria
  
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Complete and incomplete paralysis of the sciatic nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 10 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is mild in severity.  A 20 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderate in severity.  A 40 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is moderately-severe in severity.  A 60 percent disability rating is warranted for incomplete paralysis of the sciatic nerve that is severe in severity with marked muscular atrophy.  A maximum 80 percent disability rating is warranted for complete paralysis of the sciatic nerve productive of symptoms such as foot dangle or drop, active movement of muscles below the knee absent, or weakened or (very rarely) lost flexion of the knee.    

Nephropathy is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7502, pertaining to chronic nephritis.  That code instructs that nephropathy will be rated as renal dysfunction.  A noncompensable rating is warranted for renal dysfunction productive of albumin and casts with a history of acute nephritis or hypertension that is noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 30 percent disability rating is warranted for renal dysfunction productive of constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent disability rating is warranted for renal dysfunction productive of constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability is warranted for renal dysfunction productive of persistent edema and albuminuria with BUN 40 to 80 mg%; creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent disability rating is warranted for renal dysfunction productive of symptoms requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80 mg%; creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that code a 10 percent disability rating is warranted for hypertension with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for hypertension with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent disability rating is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum 60 percent disability rating is warranted for hypertension with diastolic pressure predominantly 130 or more.    

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of Lower Extremity Peripheral Neuropathy

At an August 2011 VA peripheral nerves examination, the Veteran reported that he experienced symptoms of burning in his feet and that he took Gabapentin for treatment of his diabetic neuropathy.  The Veteran also reported that he experienced moderate numbness and paresthesias and/or dysesthesias in both lower extremities.  Lower extremity neurological examination was normal, bilaterally.  Lower extremity deep tendon reflexes were normal, bilaterally.  Lower extremity light touch/monofilament testing was decreased in the left foot and toes, but was otherwise normal.  Lower extremity position sense was normal, bilaterally.  There was no evidence of muscle atrophy or trophic skin changes attributable to diabetic neuropathy.  The examiner diagnosed left incomplete paralysis of the sciatic nerve that was mild in nature.  The examiner did not diagnose a right lower extremity paralysis of the sciatic nerve, complete or incomplete, at the time of the examination.  The examiner noted that the Veteran's diabetic peripheral neuropathy made it difficult for him to walk or stand for prolonged periods.  
In March 2013, the Veteran was afforded another VA peripheral nerves examination.  At that time, the Veteran reported that he has continued to experience symptoms of a burning sensation in his feet and that he still took Gabapentin for treatment of his neuropathy.  He reported that his medication and dosage of such had not changed or increased and additional medication had not been added since his last VA examination.  The Veteran was noted to experience mild intermittent, dull pain in his left lower extremity and it was noted that he did not experience pain in his right lower extremity.  The Veteran was noted to experience moderate symptoms of paresthesias and/or dysesthesias and numbness in both lower extremities.  Muscle strength testing was normal in both lower extremities and there was no evidence of atrophy.  Lower extremity deep tendon reflex testing was normal, bilaterally.  The Veteran had decreased sensation to light touch in his lower leg, ankle, foot, and toes; bilaterally.  There were no trophic changes attributable to peripheral neuropathy.  The Veteran's gait was normal.  The Veteran was noted to have incomplete paralysis of the sciatic nerve, bilaterally that was moderate in severity.  The examiner noted that the Veteran was able to perform all activities of daily living despite his symptoms of lower extremity peripheral neuropathy.  

The Veteran has received treatment at the VA Medical Center for various disabilities.  However, these VA treatment notes of record do not show that he has reported symptoms of his bilateral lower extremity peripheral neuropathy that are worse than those symptoms reported at his VA examinations.

Additionally, as noted above, the Veteran has reported that he is followed by a private physician for diabetes management.  However, as noted, the Veteran did not identify and provide proper consent to release medical records for VA to attempt to obtain those records on his behalf.  Therefore, information documented in those records cannot be used in deciding this claim.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent prior to March 25, 2013, for left lower extremity peripheral neuropathy.  In this regard, the Board notes that prior to March 25, 2013, the evidence of record failed to show that the Veteran's left lower extremity peripheral neuropathy was worse than mild in severity.  As noted above, prior to the March 25, 2013, VA examination, there was no evidence of decreased deep tendon reflexes, pain, decreased position sense, or muscle loss.  The symptoms that were present, numbness and paresthesias and/or dysesthesias and decreased sensation in his left foot and toes to light touch, when considered as a whole, are representative of a mild impairment.  Further, as noted, there are no VA Medical Center or private treatment notes of record showing the Veteran to have symptoms worse than those reported at his VA examination.  Thus, a disability rating in excess of 10 percent prior to March 25, 2013, for left lower extremity peripheral neuropathy is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board also finds that the Veteran is not entitled to a disability rating in excess of 20 percent for the period beginning March 25, 2013, for left lower extremity peripheral neuropathy.  In this regard, the evidence of record fails to show that the Veteran's symptoms of his left lower extremity were worse than moderate during the period beginning March 25, 2013.  As noted above, the Veteran had not had any medication change or medication dose change for treatment of his peripheral neuropathy since his August 2011 VA examination.  While there was noted to be symptoms of left lower extremity pain that was dull in nature; moderate symptoms of paresthesias and/or dysesthesias and numbness in both lower extremities; and, decreased sensation to light touch in his left lower leg, ankle, foot, and toes; there was no indication of decreased muscle strength, decreased deep tendon reflexes, trophic changes, or abnormal gait.  Further, the VA examiner actually noted that the Veteran's left lower extremity neuropathy was moderate in nature and noted that the Veteran was able to perform all activities of daily living.  Therefore, a disability rating in excess of 20 percent beginning March 25, 2013, for left lower extremity peripheral neuropathy is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In addition, the Board finds that the Veteran is entitled to an initial disability rating of 20 percent beginning March 25, 2013, for left lower extremity peripheral neuropathy.  In this regard, the Board notes that the March 25, 2013, VA examination report is the first evidence of record indicating that there were objective signs of symptomatic right lower extremity peripheral neuropathy.  At that VA examination, the Veteran was noted to experience moderate symptoms of paresthesias and/or dysesthesias and numbness in both lower extremities.  Additionally, the examiner expressly stated that the Veteran had incomplete paralysis of the sciatic nerve in the right lower extremity that was moderate in severity.  Therefore, the Board finds that the Veteran is entitled to a separate 20 percent disability rating for right lower extremity peripheral neuropathy for the period beginning March 25, 2013.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Consideration has been given to assigning a disability rating in excess of 20 percent for the period beginning March 25, 2013, for right lower extremity peripheral neuropathy.  In this regard, there is no indication from the record that the Veteran had moderately severe incomplete paralysis of the sciatic nerve in his right lower extremity.  In this regard, the Board notes that the symptoms reported at the March 2013 VA examination were moderate in nature and as noted above, the examiner specifically found that the Veteran's right lower extremity peripheral neuropathy was moderate.  Therefore, a disability rating in excess of 20 percent for right lower extremity peripheral neuropathy for the period beginning March 25, 2013, is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Consideration has been given to assigning a separate compensable disability rating for right lower extremity peripheral neuropathy for the period prior to March 25, 2013.  However, the Board notes that prior to the March 2013 VA examination, there was no objective evidence that the Veteran experienced even mild symptoms of right lower extremity peripheral neuropathy.  While the Veteran did report some right leg numbness and paresthesia at his August 2011 VA examination, there were no objective findings to support a conclusion that the Veteran had symptomatic right lower extremity peripheral neuropathy at that time.  Therefore, a separate compensable disability rating for right lower extremity is not warranted prior to March 25, 2013.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Evaluation of Nephropathy with microalbuminuria

In May 2008, the Veteran was afforded a VA diabetes mellitus examination.  At that time, the Veteran was noted to have had nephropathy/proteinuria since 2003, but that it had been found to be resolved upon 2007 laboratory testing.  The Veteran was not noted to have hypertension or renal dysfunction at that time.  
In January 2010, the Veteran was afforded a VA diabetes mellitus examination.  Laboratory testing at that time showed that both the Veteran's BUN and creatinine levels were within normal limits.  It was noted that the Veteran had diabetic nephropathy, but there was no indication that it was symptomatic.

In February 2010, the Veteran was afforded a VA genitourinary examination.  At that time, he reported that he had been diagnosed with mild nephropathy in 2005 based on findings in routine laboratory testing and that he had been started on a low dose of Lisinopril at that time.  The examiner noted that there was no reported diagnosis of hypertension and that the Veteran did not have any cardiac problems or history of such.  The Veteran denied renal dysfunction at that time.  Spot urine showed microalbumin to be normal (7.3) and the examiner referenced a November 2009 BUN/creatinine ratio of 11/1, which was noted to be within normal limits.    

In August 2011, the Veteran was afforded an examination for his diabetes mellitus.  At that time, the examiner noted that the Veteran had nephropathy as a result of his diabetes mellitus, but noted that the Veteran did not have hypertension or other cardiac disabilities.  The examiner noted that the Veteran did not have renal dysfunction.  

At a March 2013 VA examination, the Veteran reported that he had experienced intermittent proteinuria and intermittent microalbuminuria, but reported that he had been stable since starting Lisinopril.  The examiner noted that the Veteran showed signs of renal dysfunction in that he had recurring proteinuria (albuminuria).  However, the examiner noted that the Veteran did not have other signs of renal dysfunction including edema, anorexia, weight loss, generalized poor health, lethargy, weakness, physical limitations allowing only sedentary activity due to persistent edema, or markedly decreased function of other organs.  The examiner noted that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  The examiner noted that the Veteran had ureteral calculi, but that he did not have any current signs or symptoms of such.  The Veteran did not have a history of urinary tract or kidney infections or tumors or neoplasms.  Laboratory tests showed the Veteran to have a BUN of 9 mg/dL (normal range 7-25) and a creatinine level of 0.8 mg/dL (normal range 0.5-1.5).  Urinalysis was negative for hyaline and granular casts, and there was no proteinuria (albumin) present.  Upon spot urine microalbumin/creatinine, urine albumin was less than 0.5 mg/dL and so, could not be calculated due to normal result.  There were no other significant findings made at the VA examination.  The examiner diagnosed diabetic nephropathy.  

A review of the record shows that the Veteran has received treatment at the VA Medical Center for various disabilities.  There is no indication from the treatment notes of record that the Veteran has had symptoms of nephropathy that were more severe than the very mild symptoms noted in the various VA examination report of record.  Further, the Board notes that the VA Medical Center treatment records are silent for a diagnosis of hypertension.  

Additionally, as noted above, the Veteran did not submit the requisite authorization for VA to attempt to obtain his diabetic care records from his private physician.  However, the Veteran has not alleged that he receives treatment for nephropathy other than his prescribed low-dose Lisinopril.

The Board finds that the Veteran is not entitled to a separate compensable disability rating for nephropathy with microalbuminuria.  In this regard, the Board notes that there is no indication from the record that the Veteran has constant or recurring  albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  While the March 2013 VA examiner noted that the Veteran had recurring proteinuria (albuminuria), there was no indication that the Veteran had hyaline or granular casts, in fact urinalysis was negative for both.  Additionally, there is no indication that the Veteran even has hypertension, let alone hypertension that would warrant a 10 percent disability rating.  Further, there is some indication from the record that the symptoms of nephropathy resolved in 2007.  Therefore, a separate compensable disability rating for nephropathy with microalbuminuria is not warranted.  38 C.F.R. § 4.115, Diagnostic Code 7502.

Additionally, the Board notes that the Veteran's nephropathy with microalbuminuria has been used to justify the 100 percent disability rating the Veteran was granted for his diabetes mellitus.  Granting a separate compensable disability rating for nephropathy with microalbuminuria when it has been used to justify another rating would be in violation of 38 C.F.R. § 4.14.  

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that contemplated by the currently assigned disability ratings.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to March 25, 2013, and in excess of 20 percent beginning March 25, 2013, for left lower extremity peripheral neuropathy is denied.

Entitlement to a disability rating of 20 percent, but not higher, beginning March 25, 2013, for right lower extremity peripheral neuropathy is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to a separate compensable disability rating for nephropathy with microalbuminuria is denied.  
 


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


